UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA —

In the Matter of the Extradition of
, 1:19mj378
June Hopkins Saia a/k/a June Walsh a/k/a
June Hopkins-Saia Walsh

. COMPLAINT FOR PROVISIONAL ARREST WITH A
VIEW TOWARD EXTRADITION
(18 U.S.C. § 3184)

J, the undersigned Assistant United States Attorney, being duly sworn,
state on information and belief that the following is true and correct:

1. In this matter, I represent the United States in fulfilling its

treaty obligation to France.

2. There is an extradition treaty in force between the United States
and France. Extradition Treaty Between the United States of America and
France, with Agreed Minute, U.S. Fr., Apr. 23, 1996, S. TREATY Doc. No. 105-
138 (1997), as amended by the Instrument as contemplated by Article 3,
paragraph 2, of the Agreement on Extradition Between the United States of
America and the European Union signed 25 June 2003, as to the application —
of the Extradition Treaty Between the United States of America and France

signed 23 April 1996, U.S.-Fr., Sept. 30, 2004, 8. TREATY Doc.'No. 109-14

(2006) (collectively, the “Treaty”).

Case 1:19-mj-00378-LPA Document1 Filed 12/06/19 Page 1 of 7
3. | Article 13 of the Treaty provides for the provisional arrest and
detention of alleged fugitives pending the submission of a formal request for
extradition and supporting documents.

A, In accordance with Article 13 of the Treaty, the Government of

s

France has asked the United States to provisionally arrest June Hopkins
' Saia a/k/a June Walsh a/k/a June Hopkins-Saia Walsh (“HOPKINS SAIA” or
the “fugitive”) with a view toward her extradition.

5. According to information the Government of France has provided,
HOPKINS SAIA is accused of attempted murder, ini violation of Articles 121-
4, 121-5, 182-171-1, 221-1, 221-3, 221-4, 221-8, 221-9, 221-9-1, and 221-11 of
the French Criminal Code. This offense is covered by Article 2 of the Treaty,
and, had it been committed in the United States, it would have been in
violation of federal and state law.

6. This offense was committed within the jurisdiction of France. On
August 3, 2018, French Investigating Judge Virginie Van Geyte of the Paris
Court of Appeals issued an arrest warrant for HOPKINS SAIA, on the basis
of the following facts:

a. HOPKINS SATA and Grégoire Lautissier (“Victim-1”) have

a son in common, whose name is Brendan Lautissier (““Lautissier”). On

February 17, 2015, Victim-1 and Victim-1’s sister, Frédérique Varennes

Case 1:19-mj-00378-LPA Document1 Filed 12/06/19 Page 2 of 7
(“Victim-2”), were violently attacked near Victim-2’s home in Chatou,
France. At approximately 115 PM, Victim-2 was struck hard on the
back of the head and knocked to the ground. Victim-2 found herself |
lying on the ground, facing one assailant who was trying to strangle her
while a second assailant prevented her from resisting. Next, the second
assailant handed the first assailant what appeared to be rope, which the
first assailant used to try to strangle Victim-2. Victim-2’s screams
alerted bystanders to the attack. The bystanders managed to chase
away the two assailants. The two assailants then attacked Victim-1,
attempting to gouge his eyes and strangle him with what was described
as a piece of rope. Again, bystanders were able to chase away the two
assailants, who fled the scene.

Db. Several eyewitnesses corroborated the victims’ statements
regarding the attack, noting in particular that the attackers were a
woman and a young man, and that the victims were strangled with
what appeared to be a piece of rope.

C. An electrical cable from the crime scene contained DNA
from both Lautissier and Victim-2. A pair of latex gloves from the crime

scene also contained Lautissier’s DNA.

Case 1:19-mj-00378-LPA Document1 Filed 12/06/19 Page 3 of 7
id. French authorities searched the apartment where
HOPKINS SAIA and Lautissier were staying and found a handwritten
note stating, “Greg, you are a murderer! Now you are trying to kill
again,” along with another piece of paper with the victims’ addresses.
Under HOPKINS SAIA’s bed, investigators found a large shovel inside a
black bag. In the closet in Lautissier’s room, police found two black
overalls, together with a man’s wig and a BB gun. In the basement,
French authorities seized a suitcase containing, among other things a
saw, an ax, a machete, goggles, gloves, string, and video/audio recording
equipment.

e. HOPKINS SAIA admitted to French authorities that on
February 17, 2015 (the date of the attacks), she and Lautissier went to
Vietim-2's home and waited for Victim-2 to return. HOPKINS SAIA
claimed that Victim-2 was threatening her and her sons, and that she
was planning to ask Victim-2 to stop, and to tell Victim-2 she had
evidence that Victim-1, Victim-2, and other family members were
planning to get rid of them. HOPKINS SAIA also admitted that she had
audio recordings on her computer, which she had obtained by placing

listening devices on Victim-1’s property, adding that she had returned to

Case 1:19-mj-00378-LPA Document 1 °: Filed 12/06/19 Page 4 of 7
Victim-1’s apartment fifteen times to maintain the devices. With regard
to the February 17, 2015, attack, HOPKINS SAIA admitted that she
had pushed Victim-2 over in frustration, and that she had been wearing
a motorcycle helmet, purportedly to protect herself from Victim-2.

f. The French investigation has shown that Lautissier and
HOPKINS SATA are also linked to a previously attack on Vietim-1. On
August 27, 2010, Victim-1 filed a complaint with the police in Paris.
Victim-1 stated that Lautissier (Victim-1’s son) and Lautissier’s mother
(HOPKINS SAIA) had been visiting in Paris. On August 20, 2010,
Lautissier and HOPKINS SAIA visited Victim-1 at Victim-1’s home. On
that day, Victim-1 noticed that certain important documents were
missing from his home. While Victim-1 was discussing this with
HOPKINS SAIA, Victim-1 felt a liquid running on his back and heard
the sound of a lighter clicking. Victim-1 realized that the liquid was
gasoline, and that Lautissier was trying to set it ablaze. Victim-1 hit.
Lautissier to stop him. Lautissier took grip of a Japanese blade.
Victim-1’s brother Antoine, who was present, was able to disarm

Lautissier, who fled the scene with HOPKINS SAIA. On May 14, 2014,

a warrant issued for Lautissier in connection with the 2010 attack.

Case 1:19-mj-00378-LPA Document1 Filed 12/06/19 Page 5 of 7
g. On or about February 18, 2015, French authorities arrested

HOPKINS SAIA and Lautissier as the two were attempting to flee

France. French authorities provisionally detained HOPKINS SAJA and

Lautissier until February 19, 2018, when they were released under

court supervision. On August 3, 2018, after they failed to respond to

summons and subpoena, the aforementioned warrant issued.

7. HOPKINS SAIA may be found within the jurisdiction of this
Court at 3818 Pembrooke Road, Winston-Salem, North Carolina.

8. The Government of France has represented that it will submit a
formal request for extradition supported by the documents the Treaty
specifies and within the time the Treaty requires.

9. HOPKINS SAIA likely would flee if she learned of the existence of

a warrant for her arrest.

Case 1:19-mj-00378-LPA Document1 Filed 12/06/19 Page 6 of 7
WHEREFORE, the undersigned requests that a warrant for the arrest
of HOPKINS SAIA issue in accordance with 18 U.S.C. § 3184 and the Treaty,
and that this complaint and the warrant be placed under the seal of the Court,

except as disclosure is needed for its execution, until such time as the warrant

is executed.
This the 6 day of December, 2019.

Respectfully submitted,

MATTHEW G.T. MARTIN
ere s Attorney
ad XN

/
Steven N. Bale
Assistant United States Attorney
N.C. Bar. No. 36607
United States Attorney’s Office
101 South Edgeworth Street, 4th Floor
Greensboro, NC 27401
Telephone: 336-333-5351
Email: steve. baker3@usdoj.gov

     

Sworn to and subscribed before me, this 6** day of December, 2019.

CoN

Honorable L. Patrick Auld
United States Magistrate Judge

Case 1:19-mj-00378-LPA Document1 Filed 12/06/19 Page 7 of 7
